Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Terra Nostra Resources Corp. (the Corporation) on Form 10-KSB for the year ended May 31, 2005 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Donald Nicholson, Principal Executive Officer, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: December 22, 2006 By: /s/ Donald Nicholson Name: Donald Nicholson Title: Principal Executive Officer
